                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 ALLEN TAYLOR                                                           CIVIL ACTION

 VERSUS                                                                 NO. 18-8941

 B&J MARTIN, INC., ET AL.                                               SECTION “A” (1)


                                   ORDER AND REASONS

       Before the Court is a Motion for Partial Summary Judgment (Rec. Doc. 54) filed by

the Defendant B&J Martin, Inc. (“B&J Martin”). B&J Martin seeks to dismiss the Plaintiff Allen

Taylor’s claims for maintenance and cure and punitive damages on the following grounds: (1)

Taylor has reached maximum medical improvement (“MMI”) and (2) Taylor willfully concealed

and/or misrepresented preexisting injuries to his back on his pre-employment medical history

questionnaires. (Rec. Doc. 54-1, p. 1, B&J Martin’s Memorandum in Support). Taylor opposes

the motion (Rec. Doc. 59), and B&J Martin has replied. (Rec. Doc. 62). The motion, submitted

for consideration on August 21, 2019, is before the Court on the briefs without oral argument.

I.     Background

       A. General Facts and Procedural History

       In June of 2009, B&J Martin employed Taylor as a seaman as part of a work release

program. (Rec. Doc. 54-1, p. 2, B&J Martin’s Memorandum in Support). Upon that program’s

completion, B&J Martin later rehired Taylor in July of 2011. Id. Taylor remained employed by

B&J Martin up until the day that the alleged incident occurred. Id. Before beginning

employment on either occasion, B&J Martin required Taylor to fill out and complete a medical

information questionnaire supplied by B&J Martin. Id.; (Rec. Doc. 54-1, B&J Martin’s



                                           Page 1 of 13
Memorandum in Support). Although Taylor fully completed B&J Martin’s 2009 questionnaire,

he only partially filled out B&J Martin’s 2011 questionnaire. (Rec. Doc. 54-2, B&J Martin’s

2009 Questionnaire); (Rec. Doc. 54-3, B&J Martin’s 2011 Questionnaire).

        While working aboard the F/V DUSTY DAWN on October 14, 2015, Taylor was

descending a flight of stairs one morning when he stepped on a cigarette lighter which caused

him to slip and fall to the vessel’s deck. (Rec. Doc. 1, ¶ 5-6, Plaintiff’s Complaint). This fall

allegedly caused lumbar spine damage, specifically to his L5-S1 disc, which required three

successive surgeries to correct. (Rec. Doc. 54-1, p. 6-8, B&J Martin’s Memorandum in Support).

However, B&J Martin now moves this Court to grant partial summary judgment finding that: (1)

Taylor has reached MMI, (2) Taylor is not entitled to any maintenance and cure damages

because of B&J Martin’s valid McCorpen defense, and (3) Taylor cannot claim punitive

damages because B&J Martin dutifully fulfilled its maintenance and cure obligations to date. Id.

at 1.

        B. Medical Testing, Diagnosis, and Treatment

        A week after the fall occurred, Taylor went to Dr. Ralph Katz who recommended an MRI

on Taylor’s lumbar spine and prescribed pain medication. Id. at 6. After reviewing the MRI

results, Dr. Katz administered an epidural steroid injection on November 10, 2015. Id. However,

Taylor still complained of back pain, so Dr. Katz performed a microscopic laminectomy

discectomy right L5-S1 surgery on September 6, 2016. (Rec. Doc. 54-11, p. 2, Dr. Katz’s

Operative Note).

        Unfortunately, Taylor failed to receive any relief from this first surgery, so he decided to

visit a second doctor, Dr. Manish Singh. (Rec. Doc. 54-11, p. 1, Dr. Singh Operative Note). Dr.



                                             Page 2 of 13
Singh then recommended that Taylor undergo a second surgery which occurred on September 6,

2016. Id. This consisted of a re-exploration of the previous LS-Sl discectomy with right-sided LS

laminotomy and microdiscectomy of the recurrent disc herniation. Id.

       After failing to find relief from either of the two previous surgeries, Taylor next visited

Dr. David Ferachi on August 15, 2017. (Rec. Doc. 54-12, p. 16, Dr. Ferachi Procedure Report).

Dr. Ferachi diagnosed him with lumbar degenerative disc disease, spondylosis, and lumbar

radiculopathy. Id. at 13. Dr. Ferachi subsequently performed a one-level lumbar fusion on

November 10, 2017. Id. at p. 49. But, like the previous surgeries, this third procedure failed to

provide Taylor with any permanent relief from his pain. Id. Dr. Ferachi even informed Taylor at

a subsequent follow-up appointment that he had no further treatment options to offer and placed

Taylor at MMI on March 19, 2019. (Rec. Doc. 54-13, p. 4, Dr. Ferachi’s Note). In the hope of

finding some type of enduring solution, Taylor then visited Dr. Andrew Todd on April 29, 2019

for a second opinion. (Rec. Doc. 54-14, p. 2, Dr. Todd’s Report). Dr. Todd reviewed Taylor’s

MRI and, on May 20, 2019, determined that:

               I see nothing to address, from a spine surgery point of view. He has attempted a
               spinal cord stimulator and unfortunately he has not gained relief from that. The
               only other modality that I believe could be helpful for him would be to consider
               an intrathecal pump and that is something he can certainly discuss with his pain
               management physician in Georgia. Unfortunately, I have nothing to offer him
               from a surgical point of view and this is something he will have to continue to
               pursue via pain management. (Rec. Doc. 54-15, Dr. Todd’s Note)

       Thus, as a result of Dr. Ferachi and Dr. Todd’s statements, B&J Martin stopped making

maintenance and cure payments to Taylor on May 23, 2019.1 (Rec. Doc. 54-8, April Foret’s



1
 More specifically, Defendant notes that it stopped making these maintenance and cure payments
only after “two treating orthopaedic [sic] surgeons opined that Taylor reached maximum care.” (Rec.
Doc. 54-8, April Foret’s Declaration).

                                            Page 3 of 13
Declaration). Before that day, B&J Martin paid for all of Taylor’s maintenance and cure

expenses which included three surgeries, pain management, physical therapy, and other medical

expenses starting since October 14, 2015. Id.

II.       Legal Standard

          Summary judgment is appropriate only if "the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any," when viewed in the

light most favorable to the non-movant, "show that there is no genuine issue as to any material

fact." TIG Ins. Co. v. Sedgwick James, 276 F.3d 754, 759 (5th Cir. 2002) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986)). A dispute about a material fact is "genuine" if

the evidence is such that a reasonable jury could return a verdict for the non-moving party. Id.

(citing Anderson, 477 U.S. at 248). The court must draw all justifiable inferences in favor of the

non-moving party. Id. (citing Anderson, 477 U.S. at 255).

          Once the moving party has initially shown "that there is an absence of evidence to

support the non-moving party's cause," Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986), the

non-movant must come forward with "specific facts" showing a genuine factual issue for trial.

Id. (citing Fed. R. Civ. P. 56(e); Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587

(1986)). Conclusionary allegations and denials, speculation, improbable inferences,

unsubstantiated assertions, and legalistic argumentation do not adequately substitute for specific

facts showing a genuine issue for trial. Id. (citing SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir.

1993)).




                                             Page 4 of 13
III.   Discussion

       A. Whether Taylor has Reached Maximum Medical Improvement

       When a seaman becomes ill or injured while in the service of his ship, the shipowner

must pay him maintenance and cure, regardless of whether the shipowner was at fault or whether

the ship was unseaworthy. Guevara v. Mar. Overseas Corp., 59 F.3d 1496, 1499 (5th Cir.1995).

“Maintenance” is defined as the seaman’s right to food and lodging if he falls ill or becomes

injured while in the service of the vessel, whereas “cure” is the seaman’s right to necessary

medical services. Id.

       It is well-settled that a determination to terminate a seaman's right to maintenance and

cure must be unequivocal; payments may be terminated only when it is determined that the

seaman has reached MMI. Johnson v. Marlin Drilling Co., 893 F.2d 77, 79 (5th Cir.1990). “The

cut-off date for both maintenance and cure is not the point at which the seaman recovers

sufficiently to return to work.” Springborn v. Am. Commercial Barge Lines, Inc., 767 F.2d 89

(5th Cir.1985). Rather, the point of MMI has been determined to be when “it appears probable

that further medical treatment will result in no betterment of the seaman's condition.” Gaspard v.

Taylor Diving & Salvage Co., Inc., 649 F.2d 372, 374 n.3 (5th Cir.1981). “Thus, where it

appears that the seaman’s condition is incurable, or that future treatment will merely relieve pain

and suffering but not otherwise improve the seaman’s condition, it is proper to declare that the

point of maximum care has been achieved.” Pelotto v. L & N Towing Co., 604 F.2d 396, 400 (5th

Cir. 1979). In other words, a procedure is deemed to better a seaman’s condition when it is

designed to cure the pain’s root cause. See Barto v. Shore Const., L.L.C., 801 F.3d 465, 476 (5th

Cir. 2015). Conversely, a procedure is deemed as merely palliative when it is designed to correct



                                            Page 5 of 13
a symptom (i.e., the pain) of the condition. See id. Lastly, any ambiguities or doubts in the

application of maintenance and cure are to be resolved in the seaman’s favor. Liner v. J.B. Talley

& Co., 618 F.2d 327, 332 (5th Cir. 1980).

       Here, the Court finds that MMI occurred on May 20, 2019. The Court finds this day

sufficient because it is after March 19, 2019 when Dr. Ferachi unequivocally found that Taylor

had reached MMI, (Rec. Doc. 54-14, p. 4, Dr. Ferachi’s Note), and it is the day that Dr. Todd

told Taylor that there was nothing he could do from a surgical point of view to help Taylor. (Rec.

Doc. 54-15, Dr. Todd’s Note).

       The Court is unpersuaded by Taylor’s argument that Dr. Todd’s recommendation was

calculated to improve Taylor’s condition instead of merely being palliative in nature.2 (Rec. Doc.

59, p. 2, Plaintiff’s Opposition). On the contrary, a plain reading of Dr. Todd’s note illustrates

that he believes that nothing can be done to improve Taylor’s condition, besides pain

management procedures. (Rec. Doc. 54-15, Dr. Todd’s Note). Further, following the distinction

outlined in Barto, because an intrathecal pump is designed to administer pain medicine and not

cure the root cause of a patient’s pain, this type of procedure cannot be classified as creating a

“betterment” in Taylor’s condition under Barto. Id.; 801 F.3d at 476. Thus, because there is no

genuine issue of material fact concerning MMI, the Court finds that Taylor reached MMI on

May 20, 2019.




2
  In Taylor’s Opposition, the Plaintiff argued that, “the courts have held that treatment is curative
even if the increased function is primarily through pain relief.” (Rec. Doc. 59, p. 3, Plaintiff’s
Opposition). However, the Court finds that Plaintiff has failed to present any evidence to show that
the implementation of an intrathecal pump will improve Taylor’s condition, besides mere
speculation. Id.


                                             Page 6 of 13
       B. Whether B&J Martin is Entitled to the McCorpen Defense

       Maintenance and cure is a contractual form of compensation afforded by general

maritime law to seamen who fall ill or are injured while in the service of a vessel. McCorpen v.

Cent. Gulf S. S. Corp., 396 F.2d 547, 548 (5th Cir. 1968). The vessel owner’s obligation to

provide this compensation does not depend on any determination of fault, but rather is treated as

an implied term of any contract for maritime employment. Id. A seaman may recover

maintenance and cure even for injuries or illnesses pre-existing the seaman’s employment unless

that seaman knowingly or fraudulently concealed his condition from the vessel’s owner at the

time he was employed. Id.

       A Jones Act employer is entitled to investigate a seaman’s claim for maintenance and

cure benefits. Brown v. Parker Drilling Offshore Corp., 410 F.3d 166, 171 (5th Cir. 2005) (citing

Morales v. Garijak, Inc., 829 F.2d 1355, 1358 (5th Cir. 1987)). An employer is allowed to rely

on certain legal defenses to deny these claims, such as the defense that the injured seaman

willfully concealed a pre-existing medical condition from his employer. Id. (citing McCorpen,

396 F.2d 547 (5th Cir. 1968)). “[W]here the [employer] requires a seaman to submit to a pre-

hiring medical examination or interview and the seaman intentionally misrepresents or conceals

material medical facts, the disclosure of which is plainly desired, then he is not entitled to an

award of maintenance and cure.” Id. at 173 (citing McCorpen, 396 F.2d at 549).

       To prevail on the McCorpen defense, “an employer must show that (1) the claimant

intentionally misrepresented or concealed medical facts; (2) the non-disclosed facts were

material to the employer’s decision to hire the claimant; and (3) a connection exists between the




                                             Page 7 of 13
withheld information and the injury complained of in the lawsuit.” Brown, 410 F.3d at 171

(citing McCorpen, 396 F.2d at 548-49).

       Here, the Court finds that B&J Martin cannot establish a successful McCorpen defense.

Although Taylor intentionally concealed his medical history and a connection exists between that

withheld history and his subsequent injury, an issue of material fact remains as to whether his

non-disclosed medical history was material to B&J Martin’s decision to hire Taylor. Thus, the

Court will begin by analyzing the first and third McCorpen elements and then conclude by

explaining why B&J Martin cannot satisfy the second element of the McCorpen defense on this

motion for partial summary judgment.

              i.    Concealment

       In cases involving a pre-existing illness or other disability, the courts have made a

distinction between nondisclosure and concealment. McCorpen, 396 F.2d at 548-49. On the one

hand, when the shipowner does not require a pre-employment medical examination or interview,

the rule is that a seaman must disclose a past illness or injury only when, in his own opinion, the

shipowner would consider it a matter of importance. Id. On the other hand, “when the shipowner

requires a seaman to submit to a pre-hiring medical examination or interview and the seaman

intentionally misrepresents or conceals medical facts, the disclosure of which is plainly desired,

then he is not entitled to an award of maintenance and cure.” Id. Further, the Fifth Circuit has

held that intentional concealment does not require a finding of subjective intent. Brown, 410 F.3d

at 174. Rather, “[f]ailure to disclose medical information in an interview or questionnaire that is

obviously designed to elicit such information . . . satisfies the ‘intentional concealment’

requirement.” Id.



                                            Page 8 of 13
       Here, B&J Martin required Taylor to submit to a pre-hiring medical interview in the form

of a questionnaire. (Rec. Doc. 54-2, B&J Martin’s 2009 Questionnaire); (Rec. Doc. 54-3, B&J

Martin’s 2011 Questionnaire). However, Taylor failed to disclose that he injured his back on two

prior occasions. He originally herniated his L5-S1 disc in a Maritime accident in 1999, (Rec.

Doc. 54-7, Taylor’s Prior Medical History Report), and he also injured his back in a car crash in

2004. (Rec. Doc. 54-8, Taylor’s 2004 State Court Petition). However, on both the 2009

questionnaire and the 2011 questionnaire, Taylor checked “No” to the question that asked, “have

you ever sustained any type of disability, injury or disease?” (Rec. Doc. 54-2, B&J Martin’s

2009 Questionnaire); (Rec. Doc. 54-3, B&J Martin’s 2011 Questionnaire). Thus, the Court finds

that these facts are enough to satisfy the concealment element of the McCorpen defense.

             ii.   Causal Link

       The third requirement of the McCorpen defense requires a defendant to show “a causal

link between the pre-existing disability that was concealed and the disability incurred during the

voyage.” Brown, 410 F.3d at 176 (quoting Quiming v. Int'l Pac. Enters., Ltd., 773 F. Supp. 230,

236 (D. Haw. 1990)). But the test applied is “not a causation analysis in the ordinary sense.”

Johnson v. Cenac Towing, Inc., 599 F. Supp. 2d 721, 728 (E.D. La. 2009). Rather, “the

McCorpen defense will succeed if the defendant can prove that the old injury and the new injury

affected the same body part.” Id. (citing Brown, 410 F.3d at 176); see also Weatherford v.

Nabors Offshore Corp., No. 03-478, 2004 WL 414948, at *7 (E.D. La. Mar. 3, 2004). Indeed,

“there is no requirement that a present injury be identical to a previous injury.” Brown, 410 F.3d

at 176 (quoting Quiming, 773 F. Supp. at 236).




                                           Page 9 of 13
       Here, Taylor’s current and past injuries involve the same region of his back. For instance,

medical records from the 1999 Maritime slip and fall incident conclusively establish that Taylor

sustained injuries to his L5-S1 disc. (Rec. Doc. 54-7, Taylor’s Prior Medical History Report). He

then reinjured this same L5-S1 disc on October 14, 2015 while working for B&J Martin. (Rec.

Doc. 54-10, p. 2, Dr. Katz’s Visit Note). Thus, the Court finds that these facts are enough to

satisfy the causal link element of the McCorpen defense.

            iii.   Materiality

       Finally, for the materiality element of the McCorpen defense, “[t]he fact that an employer

asks a specific medical question on an application, and that the inquiry is rationally related to the

applicant’s physical ability to perform his job duties, renders the information material for the

purpose of this analysis.” Brown, 410 F.3d at 175. But, if a plaintiff can show that he would have

been hired regardless of whether the concealment was material, then the employer losses on this

prong. Jauch v. Nautical Servs., Inc., 470 F.3d 207, 212 (5th Cir. 2006) (per curiam). “A triable

issue of fact exists when it is unclear whether an employer’s hiring decision would be affected by

knowledge of a potential employee’s previous injuries.” Hare v. Graham Gulf, Inc., 22 F. Supp.

3d 648, 654 (E.D. La. 2014).

       Further, the Court finds Luwisch v. American Marine Corporation particularly on point.

No. 17-3241, 2018 WL 3111931 (E.D. La. June 25, 2018). There, the plaintiff was hired even

though he never completed the company’s medical history questionnaire. Id. at *2. The court

found this significant because:

               the Fifth Circuit often relies on the fact that an employer asked a specific question
               in determining whether a medical omission is material. However, this proposition
               assumes a connection between the specific medical question being asked and the
               employer’s decision to hire. That is, when the employer asks a specific medical


                                            Page 10 of 13
                question prior to hiring, the employer presumably bases the decision to hire on the
                applicant’s answer. In this case, however, [the defendant] never received [the
                plaintiff’s] answers to the health assessment, and so [the defendant] could not
                have relied on the answers to the assessment in hiring [the plaintiff.] To the
                contrary, if the answers to the health assessment were material to [the
                defendant’s] hiring decision, presumably [the defendant] would have delayed [the
                plaintiff’s] employment until the complete hiring packet was obtained. Id.

        Almost the exact same scenario happened in this present case. Here, Taylor signed and

dated the 2011 B&J Martin health questionnaire. (Rec. Doc. 54-3, 2011 B&J Martin’s

Questionnaire). However, and importantly, he failed to write either “Yes” or “No” in the boxes

related to the first two questions which asked (1) whether Taylor “ever had an injury, disease, or

medical problem with [his] . . . back . . .” and (2) whether Taylor “ever had or experienced . . .

back pain[.]” Id. Just like in Luwisch, there is a genuine issue of material fact as to whether

Taylor’s prior health condition was material to B&J Martin’s decision to hire Taylor. In other

words, an important question remains: if the answers to this questionnaire were so important to

B&J Martin, why was Taylor allowed to work before B&J Martin received all of the answers to

its questionnaire? One would think B&J Martin would demand Taylor to complete every

question if this questionnaire was so important to them. Lastly, the Court notes that a declaration

by B&J Martin’s Office Manger stating that “[a]ny prior back injuries would have significantly

affected B&J Martin’s decision to hire Taylor” is not enough for B&J Martin to satisfy its burden

on this motion for partial summary judgment.3



3
 The Court notes that this type of declaration was not enough for the defendant in Luwisch to make a
successful McCorpen defense either. 2018 WL 3111931, at *3 (E.D. La. June 25, 2018) (“[the defendant]
has submitted no evidence, other than the declaration and deposition of its president, to prove [the
plaintiff] would not have been hired if [the defendant] had known of his degenerative disc disease. For
example, [the defendant] has not submitted its official human resources documentation explaining hiring
practices with regard to applicants with pre-existing conditions, and [the defendant] has not presented
deposition testimony of any medical professionals opining they would not have cleared [the plaintiff] for

                                             Page 11 of 13
        Therefore, because a genuine issue of fact exists with respect to the materiality element

of the McCorpen defense, B&J Martin is not entitled to a dismissal with respect to Taylor’s

claims for maintenance and cure.

        C. Whether Taylor is Entitled to Punitive Damages

        Lastly, B&J Martin is entitled to partial summary judgment dismissing Taylor’s claim for

punitive damages for failure to pay maintenance and cure. Under Atlantic Sounding Co. v.

Townsend, a seaman may seek punitive damages if his employer arbitrarily and willfully refuses

to pay maintenance and cure. 557 U.S. 404 (2009). “To prove an employer's conduct was

arbitrary and capricious, a seaman must do more than prove the employer's conduct was

unreasonable.” Manderson v. Chet Morrison Contractors, Inc., 666 F.3d 373, 383 (5th Cir.

2012). “Rather, it is only when the employer ‘has exhibited callousness and indifference to the

seaman's plight’ that it becomes liable for attorney's fees. Id. “Our court has described this

‘higher degree of fault’ as ‘egregiously at fault,’ ‘recalcitrant,’ ‘willful,’ and ‘persistent.’” Id.

        Here, B&J Martin has paid for Taylor’s maintenance and cure expenses from October 14,

2015 to May 23, 2019. (Rec. Doc. 54-8, April Foret’s Declaration). These expenses have

included payment for three surgeries, pain management, physical therapy, and other medical

expenses. Id. Because B&J Martin has dutifully paid its maintenance and cure obligations, it is

entitled to summary judgment relief dismissing Taylor’s claim for punitive damages for

maintenance and cure.




work if they had known of his condition. At the summary judgment stage, the employer has the burden of
demonstrating a lack of disputed issues of material fact with respect to each of the three prongs of the
McCorpen defense.”).

                                              Page 12 of 13
IV.    Conclusion

       Accordingly;

       IT IS ORDERED that B&J Martin’s Motion for Partial Summary Judgment (Rec.

Doc. 54) is GRANTED IN PART and DENIED IN PART as follows. The motion is granted

insofar as the Court finds that Taylor reached MMI on May 20, 2019, and the Court dismisses

Taylor’s claim for punitive damages relating to B&J Martin’s obligation to Taylor’s maintenance

and cure. However, the motion is denied insofar as B&J Martin’s request for summary judgment

relief under the McCorpen defense for Taylor’s claims for maintenance and cure.



       New Orleans, Louisiana, this 27th day of September, 2019

                                                     __________________________________
                                                            JUDGE JAY C. ZAINEY
                                                       UNITED STATES DISTRICT JUDGE




                                         Page 13 of 13
